         Case 1:21-cr-00012-UNA Document 1 Filed 01/12/21 Page 1 of 4

                                                                       FILED iN OPEN COUR"
                                                                           U.S.D.C.-Atianta


                                                                                       /Si/'S
                                                                                          '£»




on
                                                                        JAM!      f^TTENjClerk
                                                                     By:                  iputy Clerk
                    EN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRI t^T OF GEORGIA
                            ATLANTA DIVISION


     UNITED STATES OF AMERICA
                                                         Criminal Indicfanent
           V.


                                                         No- 1 2 1 - C!
     WILLIAM HENDERSON, AND
     ERIC LEE GARBER/
                                                            UNDER SEAL


 THE GRAND JURY CHARGES THAT:

                                      Count One

     Beginning on a date unknown to the Grand J^uy/ but at least as of on or about

 May 2020, and continuing until at least May 22, £020, in the Northern District of

 Georgia/ and elsewhere/ the defendants,

                              WILLIAM HENDERS|ON/ and
                                  ERIC LEE GARB^R/

 did lcnowingly and willfully combine/ conspire/ confederate/ agree/ and have a

 tacit understanding with each other/ and with others known and unknown to the

 Grand Jury, to violate Title 21, United States Code/ Section 841(a)(l)/ that is/ to

 knowingly and intentionally possess with intent to distribute a controlled

 substance/ said conspiracy involvmg at least 50 grams of methamphetamine/ a

 Schedule II controlled substance/ pursuant to Tifle 21, United States Code,

 Section 841(b)(l)(A)/ all m violation of Title 21, United States Code/ Section 846.
        Case 1:21-cr-00012-UNA Document 1 Filed 01/12/21 Page 2 of 4




                                     Count Two

   On or about May 22, 2020, in the Northern District of Georgia/ and elsewhere/

.the defendants/

                            WILLIAM HENDERSC^N/ and
                                 ERIC LEE GARBflR/

aided and abetted by each other and others/ lanc^wn and unknown to the Grand

Jury/ did knowingly and intentionally possess ^ith the intent to distribute a

controlled substance/ said act involving at least 50 grams of methamphetamme/ a

Schedule IE controlled substance/ pursuant to Title 21, United States Code/

Section 841(b)(l)(A)/ all in violation of Title 21, IDnited States Code/ 841(a)(l) and

Title 18, United States Code/ Section 2.


                                Prior Conviction Notice

   Before the defendant/ ERIC LEE GARBER/ committed the offenses charged in

Counts One and Two of this Indictment/ he pvas convicted of Conspiracy to

Distribute a Controlled Substance/ a serious drug felony/ for which he served more

than 12 months of imprisonment and for which he was released from serving any

term of imprisonment related to that offense wittpn 15 years of the commencement

of the instant offense.


                                      Forfeiture

   Upon conviction of one or more of the offenses alleged in Counts One and

Two of this Indictment/ the defendant/ WILLIAM HENDERSON/ and ERIC LEE

GARBER/ shall forfeit to the United States pursuant to Title 21, United States

Code/ Section 853, any property constituting/ or derived from/ proceeds
       Case 1:21-cr-00012-UNA Document 1 Filed 01/12/21 Page 3 of 4




obtained/ directly or indirectly/ as a result of said violations and any property

used/ or intended to be used/ m any manner or part/ to commit/ or to facilitate the

commission of said violations/ including but no : limited to/ the following:


          MONEY JUDGMENT: A sum of money in United States currency

          representing (1) the amount of proceeds obtained as a result of each

          offense/ or conspiracy to commit such offense, for wiuch the defendant

          is convicted.

   If/ as a result of any act or omission of the defendant/ any property subject to

forfeiture:

   (a) cannot be located upon the exercise of due diligence;

   (b) has been transferred or sold to/ or deposed with/ a third person;

   (c) has been placed beyond the jurisdiction of the Court;

   (d) has been substantially diminished in valu^; or

   (e) has been commingled with other property which cannot be subdivided

      without difficulty/

the United States intends/ pursuant to Title 21, LJnited States Code/ Section
       Case 1:21-cr-00012-UNA Document 1 Filed 01/12/21 Page 4 of 4




853(p)/ to seek forfeiture of any other property cjf said defendant up to the value

of the forfeitable property described above.



                                                                              BILL



                                                     FORE^ERS^N

BOBBY L. CHRISTINE
 Acting United Stales Attorney


|p^^yi?5^€|
LAUREL R. BOATRIGHT
 Assistant United States Attorney
Georgia Bar No. 426939




 /s/ Bryan Henderson


BRYAN HENDERSON
  Special Assistant United States Attorney
Georgia Bar No. 821624


600 U.S. Courthouse
75 Ted Turner Drive SW
Atlanta/ GA 30303
404-581-6000; Fax: 404-581-6181
